Citation Nr: 1039543	
Decision Date: 10/22/10    Archive Date: 10/27/10	

DOCKET NO.  08-17 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for allergies, to include 
as secondary to service-connected migraine headaches. 

2.  Entitlement to service connection for generalized anxiety 
disorder, to include as secondary to service-connected migraine 
headaches. 

3.  Entitlement to service connection for hypertension, to 
include as secondary to migraine headaches. 

4.  Entitlement to service connection for major depression, to 
include as secondary to migraine headaches. 

5.  Entitlement to service connection for irritable bowel 
syndrome, to include as secondary to migraine headaches. 

6.  Entitlement to service connection for a chronic sleep 
disorder, to include as secondary to migraine headaches.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from June 1985 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision of the VARO in 
Waco, Texas, that, in pertinent part, denied entitlement to 
service connection for the disabilities at issue.

The issues are REMANDED to the RO for further development by way 
of the Appeals Management Center in Washington, D.C.  


REMAND

The record as it stands is currently inadequate for the purpose 
of rendering a fully informed decision.  Where the record before 
the Board is inadequate to render a fully informed decision, a 
remand to the RO is required in order to fulfill the statutory 
duty to assist the Veteran in developing facts pertinent to the 
claims.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The Veteran essentially maintains that each of the claimed 
disabilities at issue is secondary to side effects from the 
medications she takes for her service-connected migraine 
headaches.  The Board notes that a review of the record reveals 
that service connection is in effect for various disabilities, 
including migraine headaches.  The headaches have been evaluated 
as 30 percent disabling from March 15, 2002.  She has provided 
copies of articles and information indicating that potential side 
effects of medications for her headaches include the claimed 
disabilities.

With regard to the claims for a sleep disorder and for irritable 
bowel syndrome, neither is referred to in the VA treatment 
records and the claims file.  The Veteran was accorded a general 
medical examination by VA in October 2007 and no reference was 
made at the time of the examination to either irritable bowel 
syndrome or sleep difficulties.  With regard to the other claimed 
disabilities, the Board notes that a disability which is 
proximately due to, or results from another disease or injury for 
which service connection has been granted, shall be considered a 
part of the original condition.  38 C.F.R. § 3.310(a).  
Specifically, when aggravation of a disease or injury for which 
service connection has not been granted is proximately due to, or 
the result of a service-connected condition, the Veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  Any increase in severity of 
a nonservice-connected disease or injury that is proximately due 
to or the result of a service-connected disease or injury, and 
not due to the natural progress of the nonservice-connected 
disease, will be service connected.  38 C.F.R. § 3.310(b).

VA examination of the Veteran in October 2007 resulted in 
diagnoses that included allergic rhinitis, generalized anxiety 
disorder with major depressive disorder, and hypertension.  In 
response to whether or not the medications given her for 
treatment of the service-connected migraines had caused 
hypertension, allergies, and/or anxiety and depression, the VA 
physician stated in November 2007 that "in view of the absence of 
confirmed medical evidence that the migraine medication has 
caused these conditions, and in view of the fact that the 
migraine medication is not recognized as potentially causing 
these problems, it is less likely than not the migraine 
medication is responsible for the Veteran's conditions of 
hypertension, allergic rhinitis, or depression; all of which are 
separate and distinct endogenous disorders."  The examiner did 
not discuss the question of aggravation resulting from the 
medications used for treatment of the headaches.  VA regulations 
provide that where "the examination report does not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes."  
38 C.F.R. § 4.2; see also 38 C.F.R. § 19.9.

In view of the foregoing, the Board believes that further 
development is in order and the case is REMANDED for the 
following actions:

1.  The VA physician at the Central Texas 
Healthcare System in Temple, Texas, should 
be contacted and asked to review his 
November 2007 statement with regard to the 
question as to whether or not medications 
given for treatment of the Veteran's 
service-connected migraine headaches have 
caused hypertension, allergies, and/or 
anxiety and depression.  The physician 
should be asked to provide an opinion as to 
whether the claimed disorders were 
aggravated (that is, worsened beyond 
natural progression) by medication taken 
for the Veteran's service-connected 
migraine headaches.  If so, the examiner 
should attempt to objectively contemplate 
the degree of aggravation above and beyond 
the level of impairment had no aggravation 
occurred.  The complete rationale should be 
provided for any opinion expressed.  If the 
physician is not available, or if deemed 
advisable, an examination of the Veteran is 
authorized for the purpose of determining 
whether it is at least as likely as not (50 
percent probability or greater) that the 
claimed disabilities at issue are related 
to the service-connected migraine 
headaches, to include by way of 
aggravation.

2.  The Veteran should be accorded an 
examination by a physician knowledgeable in 
sleep disorders and irritable bowel 
syndrome for the purpose of determining 
whether the Veteran has the disabilities.  
If she does, then the examiner should 
provide an opinion as to whether there is a 
causal relationship between any currently 
diagnosed irritable bowel syndrome and/or 
sleep disorder on the one hand  and the 
Veteran's service-connected disabilities on 
the other hand, to include medications 
taken for these service-connected 
disabilities.  All indicated tests and 
studies should be performed.  Following 
examination, the examiner is requested to 
provide an opinion as to whether it is at 
least as likely as not (that is, to a 
degree of 50 percent or more) that the 
claimed irritable bowel syndrome and/or 
sleep disorder is or are related to any 
service-connected migraine headaches, to 
include by way of aggravation.  If so, the 
examiner should attempt to objectively 
quantify the degree of aggravation above 
and beyond the level of impairment and 
aggravation occurred.  The complete 
rationale for any opinion expressed should 
be provided.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  The Veteran is to be 
advised that failure to report for 
scheduled for any VA examination without 
good cause shown may have adverse affects 
on her claim.  38 C.F.R. § 3.655.

4.  After completion of the development, 
the claim should be readjudicated.  If the 
benefits sought are not granted to the 
Veteran's satisfaction, she and her 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity for response.  Then, 
if otherwise indicated the case should be 
returned to the Board for appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).

	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



